UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August 2013 Commission File Number 000-27974 CIMATRON LIMITED (Translation of Registrant’s name into English) 11 Gush Etzion Street, Givat Shmuel 54030, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o CONTENTS On August 1, 2013, Cimatron Limited, or Cimatron, announced that it will hold its 2013 annual general meeting of shareholders, or the Meeting, on September 10, 2013 10:00 A.M. (Israel time) at Cimatron’s offices at 11 Gush Etzion Street, Givat Shmuel, Israel. Annexed hereto and incorporated herein by reference are copies of the following items: 1. Exhibit 99.1: Notice of 2013 Annual General Meeting of Shareholders, dated August 1, 2013, being mailed to the shareholders of Cimatron on or about August 6, 2013 in connection with the Meeting. 2. Exhibit 99.2: Proxy Statement, dated August 1, 2013, being mailed to the shareholders of Cimatron on or about August 6, 2013 in connection with the Meeting. 3. Exhibit 99.3: Proxy Card being mailed to shareholders of Cimatron on or about August 6, 2013 for use in connection with the Meeting. The contents of this Report of Foreign Private Issuer on Form 6-K, including the exhibits hereto, are hereby incorporated by referencein Cimatron’s registration statements on Form F-3, File Numbers 333-161781 and 333-189764, filed with the Securities and Exchange Commission, or the SEC, on September 8, 2009 and July 2, 2013, respectively, and in Cimatron’s Registration Statements on Form S-8, File Numbers Nos. 333-12458 and 333-140809, respectively. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIMATRON LIMITED By: /s/Ilan Erez Name: Ilan Erez Title: Chief Financial Officer Dated: August 1, 2013 EXHIBIT INDEX The following exhibits are furnished as part of this Form 6-K: Exhibit No. Description Notice of 2013 Annual General Meeting of Shareholders of Cimatron Limited, dated August 1, 2013. Proxy Statement for 2013 Annual General Meeting of Shareholders of Cimatron Limited, dated August 1, 2013. Proxy card for 2013 Annual General Meeting of Shareholders of Cimatron Limited.
